Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8-24-2022 has been entered.
 
Response to the applicant’s arugments
The previous rejection is withdrawn.  Applicant’s amendments are entered. Applicant’s remarks are also entered into the record.  A new search was made necessitated by the applicant’s amendments. 
A new reference was found. A new rejection is made herein.
Applicant’s arguments are now moot in view of the new rejection of the claims. 
The primary reference is silent but Busby teaches “…repair…by applying additional paint including the indicator”.   (See fig. 4 where the computer provides altitude, temperature and UTM coordinates to the drone;  and the drone applies paint to mark the desired area 520 in FIG. 5).  (see col. 8, lines 1 to col. 9, line 65). 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the present disclosure to combine the disclosure of OLSON with the teachings of BUSBY since OLSON teaches that a drone can include a connection to a computer so an operator can control a flight path and coordinates that are to be painted that are UTM coordinates.  The relative positioning of the drone to the target can be stored and derived from a lidar unit where the drone can apply paint to the target as desired in an autonomous and automated manner.    See col. 8, line 1- to col. 9, line 50 and the abstract of Busby.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 
Claims 1, 19 and 20 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2019 / 0317239 A1 to Olson and in view of U.S. Patent No.: 9,776,200 B2 to Busby et al. that was filed in 2014 (hereinafter ‘Busby”). 


    PNG
    media_image1.png
    708
    907
    media_image1.png
    Greyscale

Olsson et al. discloses “[a] marking maintenance system comprising:  (see Fig. 6-9, block 665 and element 800) 
    PNG
    media_image2.png
    699
    485
    media_image2.png
    Greyscale

In regard to claim 1, 19 and 20, Olson discloses “…a marking maintenance system comprising: (see FIG. 2a and FIG. 9 that shows the system 900 that receiving data from the external devices for creating/correcting the map showing the underground lines in Fig. 12a-c) a marking database arranged to store marking data associated with one or more underground infrastructure markings arranged to identify the location of one or more underground infrastructure elements, the marking data including one or more underground infrastructure marking locations within a geographic area and including a type of infrastructure associated with each of the one or more underground infrastructure markings, the marking database communicatively coupled to a data network; and  (see paragraph 99-109 and FIG. 9 and FIG. 12a-c and claims 1-13)
a drone communicatively coupled to the data network, wherein the drone is configured to:  (see paragraph 87)
determine the location of the drone via one or more location sensors; receive first data from the marking database, (see paragraph 79, 87)wherein the first data includes marking data associated with a portion of the geographic area; deploy to each underground infrastructure marking location within the portion of the geographic area; determine whether each underground infrastructure marking within the portion of the geographic area is sufficiently present using one or more marker sensors, wherein determining includes detecting an indicator in paint associated with each of the detected underground infrastructure markings; (see paragraph 79-81) 
repair each underground infrastructure marking within the portion of the geographic area that is determined to not be sufficiently present;  (see FIG. 14d where the map is updated to show the corrected location of the element) and transmit second data to the marking database, wherein the second data indicates each of the underground infrastructure markings within the portion of the geographic area that has been repaired. (see paragraph 113-118)
The primary reference is silent but Busby teaches “…repair…by applying additional paint including the indicator”.   (See fig. 4 where the computer provides altitude, temperature and UTM coordinates to the drone;  and the drone applies paint to mark the desired area 520 in FIG. 5).  (see col. 8, lines 1 to col. 9, line 65). 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the present disclosure to combine the disclosure of OLSON with the teachings of BUSBY since OLSON teaches that a drone can include a connection to a computer so an operator can control a flight path and coordinates that are to be painted that are UTM coordinates.  The relative positioning of the drone to the target can be stored and derived from a lidar unit where the drone can apply paint to the target as desired in an autonomous and automated manner.    See col. 8, line 1- to col. 9, line 50 and the abstract of Busby.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



    PNG
    media_image3.png
    717
    894
    media_image3.png
    Greyscale

Claim 1 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2007/0042123A1 to Endregaard that was filed in 2005 (hereinafter “Endregaard”) and in view of German Patent Pub. No.: DE102015008086B4 to Gleich that was filed in 2015 and in view of U.S. Patent No.: 11,265,538 B1 to Minarovic that was filed on 8-28-18 (hereinafter “Minarovic”) and in view of Korean Patent Application Pub. No.: KR101786494B1 that was filed in 2017 (hereinafter “the ‘494 reference”) and in view of Busby.


    PNG
    media_image4.png
    659
    899
    media_image4.png
    Greyscale
Endregaard is silent but Gleich teaches “…1. A marking maintenance system comprising:  (see paragraph 27-70 where the drone has a sensor system which compares the variables in the time intervals that are physical variables to apply the paint on the surface based on the image data using a virtual network; see paragraph 18-19)
a marking database arranged to store marking data associated with one or more (see paragraph 80 where the building is painted by the aircraft and using a control device 4 that provides data to the aircraft drone)
markings, the marking data including one or more marking locations within a geographic area (see claims 1-6 where the detection elements 6 are in communication with a control device so that image data is recorded)
and including a type of infrastructure associated with each of the one or more marking, (see paragraph 83)
the marking database communicatively coupled to a data network; and (see claims 1-6 where the detection elements 6 are in communication with a control device so that image data is recorded)
a drone communicatively coupled to the data network, wherein the drone is configured to: (see paragraph 80-84)
Endregaard discloses “…determine the location of the drone via one or more location sensors;  (see paragraph 88 where the robot has distance markers 24 and two atomizers 11, and 12 and where the distance is determined continuously for the path of the atomizer and the vehicle roof painting and see marking pattern 20 in FIG. 4) 
    PNG
    media_image5.png
    702
    810
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    461
    825
    media_image6.png
    Greyscale
 receive first data from the marking database, wherein the first data
includes marking data associated with a portion of the geographic area;  (see paragraph 88-89 where the two atomizer perceive the two distance markers 28 and 29 so each rotational atomizer is controlled differently and see where at marking time to to t4 the first atomizer provides painting in red at a first mark and a second atomizer 12 provides paint with green at a second mark and a third marking the first 11 provides blue and a fourth marking second 12 provides green and so on in FIG. 5)

    PNG
    media_image7.png
    680
    858
    media_image7.png
    Greyscale
Endregaard discloses “…deploy to each marking location within the portion of the geographic area; (see markings 20 to show where to paint in FIG. 3a) 
determine whether each marking within the portion of the geographic area
is sufficiently present using one or more marker sensors, (see markings 20 to show where to paint in FIG. 3a)  wherein determining 
    PNG
    media_image8.png
    542
    863
    media_image8.png
    Greyscale
includes detecting
an indicator in paint associated with each of the detected markings; (see FIG. 6 where from t2 two markers are shown to change the color from t2 to t5 for the first device and then a second and third marker is shown at t5 to change the color) (see paragraph 88-89 where the two atomizer perceive the two distance markers 28 and 29 so each rotational atomizer is controlled differently and see where at marking time to to t4 the first atomizer provides painting in red at a first mark and a second atomizer 12 provides paint with green at a second mark and a third marking the first 11 provides blue and a fourth marking second 12 provides green and so on in FIG. 5) (see paragraph 88-89 where the two atomizer perceive the two distance markers 28 and 29 so each rotational atomizer is controlled differently)
Endregaard discloses “…repair each marking within the portion of the geographic area that is determined to not be sufficiently present; and (see paragraph 88-89 where the two atomizer perceive the two distance markers 28 and 29 so each rotational atomizer is controlled differently and claims 1-15)” (see FIG. 6 where from t2 two markers are shown to change the color from t2 to t5 for the first device and then a second and third marker is shown at t5 to change the color) (see paragraph 88-89 where the two atomizer perceive the two distance markers 28 and 29 so each rotational atomizer is controlled differently and see where at marking time to to t4 the first atomizer provides painting in red at a first mark and a second atomizer 12 provides paint with green at a second mark and a third marking the first 11 provides blue and a fourth marking second 12 provides green and so on in FIG. 5)

    PNG
    media_image9.png
    729
    882
    media_image9.png
    Greyscale
  Endregaard is silent but Gleich teaches “…transmit second data to the marking database, wherein the second data
indicates each of the markings within the portion of the geographic area that has been repaired”. (See detection element 6 where the detection element 6 determines that the processing target area has recorded sensor data that has been processed; see paragraph 87-90);
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the present disclosure to combine the disclosure of GLEICH with the teachings of ENDREGAARD since GLEICH teaches that a drone UAV can be connected to a control server with a database and also be connected via a line to a paint source.  Using sensors, the drone can determine its location and the amount of paint to apply to the surface of the target and where to deposit the paint and the amounts.  The drones can be controlled to perform a painting that is generally not safe for humans and is dangerous for increased safety.  See paragraph 10-61 and claims 1-4 of GLEICH and the abstract. 
Minarovic teaches the amendments of “…underground infrastructure markings arranged to identify the location of one or more underground infrastructure elements, the marking data including one or more underground infrastructure marking locations within a geographic area and including a type of infrastructure associated with each of the one or more underground infrastructure markings, the marking database communicatively coupled to a data network; and
…deploy to each underground infrastructure marking location within the portion of the geographic area; determine whether each underground infrastructure marking within the portion of the geographic area is sufficiently present using one or more marker sensors, wherein determining includes detecting an indicator in paint associated with each of the detected underground infrastructure markings;”(see FIG. 5, where the path from the user to the underground installation is provided in FIG. 5, blocks 102-114; see col. 9, line 1 to col. 10, line 20);
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the present disclosure to combine the teachings of Minarovic with the teachings of ENDREGAARD since Minarovic teaches that a server can provide infrastructure marking for underground structural elements and a path from a user to the relevant structure.  The path can provide an indication of where the structural elements are using a server database.  See col. 9, line 1-col. 10, line 20 of Minarovic. 

The ‘494 teaches “…repair each underground infrastructure marking within the portion of the geographic area that is determined to not be sufficiently present; and transmit second data to the marking database, wherein the second data indicates each of the underground infrastructure markings within the portion of the geographic area that has been repaired”  .
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the present disclosure to combine the teachings of the ‘494 with the teachings of ENDREGAARD since the ‘494 teaches that a drone can provide a LIDAR device to image water levels. The server can then control the infrastructure and measure how turbulent the water is and then provide maintenance, opening and closing valves, filtering, excess water removal and underground functions and adjusting the infrastructure using an internet connection. Thus, the drone can monitor using lidar and provide this data to a server database. The server can then provide the underground functions using a wireless signal for improved automation in real time. See paragraph 1-15 and claims 1-11 of the ‘494
The primary reference is silent but Busby teaches “…repair…by applying additional paint including the indicator”.   (See fig. 4 where the computer provides altitude, temperature and UTM coordinates to the drone;  and the drone applies paint to mark the desired area 520 in FIG. 5).  (see col. 8, lines 1 to col. 9, line 65). 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the present disclosure to combine the disclosure of the primary reference with the teachings of BUSBY since OLSON teaches that a drone can include a connection to a computer so an operator can control a flight path and coordinates that are to be painted that are UTM coordinates.  The relative positioning of the drone to the target can be stored and derived from a lidar unit where the drone can apply paint to the target as desired in an autonomous and automated manner.    See col. 8, line 1- to col. 9, line 50 and the abstract of Busby.


Claims 2-5 and 7 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2007/0042123A1 to Endregaard that was filed in 2005 (hereinafter “Endregaard”) and in view of German Patent Pub. No.: DE102015008086B4 to Gleich that was filed in 2015 and in view of U.S. Patent No.: 9,702,830 B1 to Akselrod et al. filed in 2016 and in view of U.S. Patent No.: 11,265,538 B1 to Minarovic that was filed on 8-28-18 (hereinafter “Minarovic”) and in view of Korean Patent Application Pub. No.: KR101786494B1 that was filed in 2017 (hereinafter “the ‘494 reference”) and in view of Busby. 

    PNG
    media_image10.png
    787
    591
    media_image10.png
    Greyscale

Endregaard is silent but Akselrod teaches “2. The system of claim 1, wherein the drone determines that a marking is not sufficiently present by determining that a threshold portion of the marking previously set is not present”.  (see FIG. 2, blocks 202-214 where if there are markings then they are determined to be acceptable or not and if not then data is provided to the painting system in block 214) 
    PNG
    media_image11.png
    598
    677
    media_image11.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the present disclosure to combine the teachings of AKSELROD ET AL. with the teachings of ENDREGAARD since AKSELROD teaches that a drone can include 1. A depth sensor, 2. A camera, 3. A location device and 4. A pavement marking program and 5. A database of what is acceptable.  The device also can access 6. a server for a roadway design database 120 to augment the database 135 and then 1-6 are used to control the pavement painting system 150.  Using the sensors, and the database, the device can determine 1. If the road has existing markers 210 and if so if these detected markers are acceptable or not in block 212 and if they are not then 2. they can be repaired/replaced.  The drones can be controlled to perform a painting of the road to provide the correcting marking system for the road and to ensure that the road is properly marked at all times.  See claim 1, col. 3, line 30 to col. 5, line 1 and col. 10, line 9 to 65 of Akselrod. 
Minarovic teaches the amendments of “…underground infrastructure marking ”(see FIG. 5, where the path from the user to the underground installation is provided in FIG. 5, blocks 102-114; see col. 9, line 1 to col. 10, line 20);
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the present disclosure to combine the teachings of Minarovic with the teachings of ENDREGAARD since Minarovic teaches that a server can provide infrastructure marking for underground structural elements and a path from a user to the relevant structure.  The path can provide an indication of where the structural elements are using a server database.  See col. 9, line 1-col. 10, line 20 of Minarovic. 

Endregaard is silent but Akselrod teaches “3. The system of claim 2, wherein the threshold portion may be one of greater than or equal to 10, 20, 30, 40, 50, 60, 70, 75, 80, 90, and 100 percent. (see col. 5, lines 20-65 and col. 8, lines 1-37);
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the present disclosure to combine the teachings of AKSELROD ET AL. with the teachings of ENDREGAARD since AKSELROD teaches that a drone can include 1. A depth sensor, 2. A camera, 3. A location device and 4. A pavement marking program and 5. A database of what is acceptable.  The device also can access 6. a server for a roadway design database 120 to augment the database 135 and then 1-6 are used to control the pavement painting system 150.  Using the sensors, and the database, the device can determine 1. If the road has existing markers 210 and if so if these detected markers are acceptable or not in block 212 and if they are not then 2. they can be repaired/replaced.  The drones can be controlled to perform a painting of the road to provide the correcting marking system for the road and to ensure that the road is properly marked at all times.  See claim 1, col. 3, line 30 to col. 5, line 1 and col. 10, line 9 to 65 of Akselrod. 
The claims recites an optimization of prior art conditions 10-100 percent faded which only involves routine skill in the art. 

Endregaard is silent but Akselrod teaches “4. The system of claim 1, wherein the drone is configured to determine that a marking is not sufficiently present by determining that a particular segment of the marking previously set is not present. (see col. 5, lines 20-65 and col. 8, lines 1-37)”. 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the present disclosure to combine the teachings of AKSELROD ET AL. with the teachings of ENDREGAARD since AKSELROD teaches that a drone can include 1. A depth sensor, 2. A camera, 3. A location device and 4. A pavement marking program and 5. A database of what is acceptable.  The device also can access 6. a server for a roadway design database 120 to augment the database 135 and then 1-6 are used to control the pavement painting system 150.  Using the sensors, and the database, the device can determine 1. If the road has existing markers 210 and if so if these detected markers are acceptable or not in block 212 and if they are not then 2. they can be repaired/replaced.  The drones can be controlled to perform a painting of the road to provide the correcting marking system for the road and to ensure that the road is properly marked at all times.  See claim 1, col. 3, line 30 to col. 5, line 1 and col. 10, line 9 to 65 of Akselrod. 
Minarovic teaches the amendments of “…underground infrastructure marking ”(see FIG. 5, where the path from the user to the underground installation is provided in FIG. 5, blocks 102-114; see col. 9, line 1 to col. 10, line 20);
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the present disclosure to combine the teachings of Minarovic with the teachings of ENDREGAARD since Minarovic teaches that a server can provide infrastructure marking for underground structural elements and a path from a user to the relevant structure.  The path can provide an indication of where the structural elements are using a server database.  See col. 9, line 1-col. 10, line 20 of Minarovic. 

Endregaard is silent but Akselrod teaches “5. The system of claim 1, wherein the drone is configured to determine that a marking is not sufficiently present by determining that an incorrect indicator is present”. (see col. 5, lines 20-37 where the marking is determined to be a faded marker and that is incorrect and requires replacement);
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the present disclosure to combine the teachings of AKSELROD ET AL. with the teachings of ENDREGAARD since AKSELROD teaches that a drone can include 1. A depth sensor, 2. A camera, 3. A location device and 4. A pavement marking program and 5. A database of what is acceptable.  The device also can access 6. a server for a roadway design database 120 to augment the database 135 and then 1-6 are used to control the pavement painting system 150.  Using the sensors, and the database, the device can determine 1. If the road has existing markers 210 and if so if these detected markers are acceptable or not in block 212 and if they are not then 2. they can be repaired/replaced.  The drones can be controlled to perform a painting of the road to provide the correcting marking system for the road and to ensure that the road is properly marked at all times.  See claim 1, col. 3, line 30 to col. 5, line 1 and col. 10, line 9 to 65 of Akselrod. 
Minarovic teaches the amendments of “…underground infrastructure marking ”(see FIG. 5, where the path from the user to the underground installation is provided in FIG. 5, blocks 102-114; see col. 9, line 1 to col. 10, line 20);
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the present disclosure to combine the teachings of Minarovic with the teachings of ENDREGAARD since Minarovic teaches that a server can provide infrastructure marking for underground structural elements and a path from a user to the relevant structure.  The path can provide an indication of where the structural elements are using a server database.  See col. 9, line 1-col. 10, line 20 of Minarovic. 


Claim 6 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2007/0042123A1 to Endregaard that was filed in 2005 (hereinafter “Endregaard”) and in view of German Patent Pub. No.: DE102015008086B4 to Gleich that was filed in 2015 and in view of U.S. Patent No.: 11,265,538 B1 to Minarovic that was filed on 8-28-18 (hereinafter “Minarovic”) and in view of Korean Patent Application Pub. No.: KR101786494B1 that was filed in 2017 (hereinafter “the ‘494 reference”) and in view of Busby.

Endregaard is silent but Gleich teaches “…6. The system of claim 1, wherein the drone includes a camera and is configured to capture
at least one image of a marking with the portion of the geographic area. ”. (See detection element 6 where the detection element 6 determines that the processing target area has recorded sensor data that has been processed; see paragraph 87-90_)
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the present disclosure to combine the teachings of GLEICH with the teachings of ENDREGAARD since GLEICH teaches that a drone UAV can be connected to a control server with a database and also be connected via a line to a paint source.  Using sensors, the drone can determine its location and the amount of paint to apply to the surface of the target and where to deposit the paint and the amounts.  The drones can be controlled to perform a painting that is generally not safe for humans and is dangerous for increased safety.  See paragraph 10-61 and claims 1-4 of GLEICH and the abstract. 
Minarovic teaches the amendments of “…underground infrastructure marking ”(see FIG. 5, where the path from the user to the underground installation is provided in FIG. 5, blocks 102-114; see col. 9, line 1 to col. 10, line 20);
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the present disclosure to combine the teachings of Minarovic with the teachings of ENDREGAARD since Minarovic teaches that a server can provide infrastructure marking for underground structural elements and a path from a user to the relevant structure.  The path can provide an indication of where the structural elements are using a server database.  See col. 9, line 1-col. 10, line 20 of Minarovic. 

Endregaard is silent but Akselrod teaches “7. The system of clam 1, wherein repairing includes replacing the marking. ”. (see col. 5, lines 20-37 where the marking is determined to be a faded marker and that is incorrect and requires replacement);
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the present disclosure to combine the teachings of AKSELROD ET AL. with the teachings of ENDREGAARD since AKSELROD teaches that a drone can include 1. A depth sensor, 2. A camera, 3. A location device and 4. A pavement marking program and 5. A database of what is acceptable.  The device also can access 6. a server for a roadway design database 120 to augment the database 135 and then 1-6 are used to control the pavement painting system 150.  Using the sensors, and the database, the device can determine 1. If the road has existing markers 210 and if so if these detected markers are acceptable or not in block 212 and if they are not then 2. they can be repaired/replaced.  The drones can be controlled to perform a painting of the road to provide the correcting marking system for the road and to ensure that the road is properly marked at all times.  See claim 1, col. 3, line 30 to col. 5, line 1 and col. 10, line 9 to 65 of Akselrod. 
Minarovic teaches the amendments of “…underground infrastructure marking ”(see FIG. 5, where the path from the user to the underground installation is provided in FIG. 5, blocks 102-114; see col. 9, line 1 to col. 10, line 20);
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the present disclosure to combine the teachings of Minarovic with the teachings of ENDREGAARD since Minarovic teaches that a server can provide infrastructure marking for underground structural elements and a path from a user to the relevant structure.  The path can provide an indication of where the structural elements are using a server database.  See col. 9, line 1-col. 10, line 20 of Minarovic. 

Claims 8-14 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2007/0042123A1 to Endregaard that was filed in 2005 (hereinafter “Endregaard”) and in view of German Patent Pub. No.: DE102015008086B4 to Gleich that was filed in 2015 and in view of European Patent Application Pub. No.: EP 2805229 B1 to Dolinar that was filed in 2012 and in view of U.S. Patent No.: 11,265,538 B1 to Minarovic that was filed on 8-28-18 (hereinafter “Minarovic”) and in view of Korean Patent Application Pub. No.: KR101786494B1 that was filed in 2017 (hereinafter “the ‘494 reference”) and in view of Busby.
Minarovic teaches the amendments of “…underground infrastructure marking ”(see FIG. 5, where the path from the user to the underground installation is provided in FIG. 5, blocks 102-114; see col. 9, line 1 to col. 10, line 20);
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the present disclosure to combine the teachings of Minarovic with the teachings of ENDREGAARD since Minarovic teaches that a server can provide infrastructure marking for underground structural elements and a path from a user to the relevant structure.  The path can provide an indication of where the structural elements are using a server database.  See col. 9, line 1-col. 10, line 20 of Minarovic. 


    PNG
    media_image12.png
    922
    601
    media_image12.png
    Greyscale

Endregaard is silent but Donlinar teaches “8. The system of claim 1, wherein repairing includes overlaying a portion of the previously set marking including a portion that is currently not present”.  (see FIG. 4a and 4b where the device provides a nozzle array and control system to replace the original marks on to the surface of the roadway using the stored mark characteristic data; see paragraph 182 where the overlapping images are captured for a vehicle speed; see FIG. 32 where the amount of area filled of the mark and the dimensions are taken in blocks 901-907 and the roadway mark standards are accessed 1410 and the amount is painted on the roadway; see paragraph 287 where a fill percentage of the mark is provided; see paragraph 166-170 where the amount that should be added is provided );
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the present disclosure to combine the teachings of DOLINAR ET AL. with the teachings of ENDREGAARD since DOLINAR teaches that a device can include a machine vision system and can determine how filled the area of the mark is in block 905-906 and the color too white/black/grey and then compare this to roadway standards in block 1410 for a repair. This can ensure that the road markings comply with proper roadway standards at all times.  See FIG. 32 and paragraph 260-290. 


    PNG
    media_image13.png
    731
    584
    media_image13.png
    Greyscale
 Minarovic teaches the amendments of “…underground infrastructure marking ”(see FIG. 5, where the path from the user to the underground installation is provided in FIG. 5, blocks 102-114; see col. 9, line 1 to col. 10, line 20);
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the present disclosure to combine the teachings of Minarovic with the teachings of ENDREGAARD since Minarovic teaches that a server can provide infrastructure marking for underground structural elements and a path from a user to the relevant structure.  The path can provide an indication of where the structural elements are using a server database.  See col. 9, line 1-col. 10, line 20 of Minarovic. 

Endregaard is silent but Donlinar teaches “9. The system of claim 1, wherein repairing includes applying a replacement marking over the previously set marking.  (see FIG. 4a and 4b where the device provides a nozzle array and control system to replace the original marks on to the surface of the roadway using the stored mark characteristic data; see paragraph 182 where the overlapping images are captured for a vehicle speed; see FIG. 32 where the amount of area filled of the mark and the dimensions are taken in blocks 901-907 and the roadway mark standards are accessed 1410 and the amount is painted on the roadway; see paragraph 287 where a fill percentage of the mark is provided; see paragraph 166-170 where the amount that should be added is provided )
Minarovic teaches the amendments of “…underground infrastructure marking ”(see FIG. 5, where the path from the user to the underground installation is provided in FIG. 5, blocks 102-114; see col. 9, line 1 to col. 10, line 20);
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the present disclosure to combine the teachings of Minarovic with the teachings of ENDREGAARD since Minarovic teaches that a server can provide infrastructure marking for underground structural elements and a path from a user to the relevant structure.  The path can provide an indication of where the structural elements are using a server database.  See col. 9, line 1-col. 10, line 20 of Minarovic. 

Endregaard is silent but Donlinar teaches “10. The system of claim 1, wherein repairing includes applying a marking at a location that was not previously applied. (see FIG. 4a and 4b where the device provides a nozzle array and control system to replace the original marks on to the surface of the roadway using the stored mark characteristic data; see paragraph 182 where the overlapping images are captured for a vehicle speed; see FIG. 32 where the amount of area filled of the mark and the dimensions are taken in blocks 901-907 and the roadway mark standards are accessed 1410 and the amount is painted on the roadway; see paragraph 287 where a fill percentage of the mark is provided; see paragraph 166-170 where the amount that should be added is provided )
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the present disclosure to combine the teachings of DOLINAR ET AL. with the teachings of ENDREGAARD since DOLINAR teaches that a device can include a machine vision system and can determine how filled the area of the mark is in block 905-906 and the color too white/black/grey and then compare this to roadway standards in block 1410 for a repair. This can ensure that the road markings comply with proper roadway standards at all times.  See FIG. 32 and paragraph 260-290. 

Endregaard is silent but Donlinar teaches “11. The system of claim 1, wherein the drone includes a data store that stores a portion of the marking database. (see paragraph 166-177 and see FIG. 17, blocks 901-907) ;
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the present disclosure to combine the teachings of DOLINAR ET AL. with the teachings of ENDREGAARD since DOLINAR teaches that a device can include a machine vision system and can determine how filled the area of the mark is in block 905-906 and the color too white/black/grey and then compare this to roadway standards in block 1410 for a repair. This can ensure that the road markings comply with proper roadway standards at all times.  See FIG. 32 and paragraph 260-290. 

    PNG
    media_image9.png
    729
    882
    media_image9.png
    Greyscale


Endregaard is silent but Gleich teaches “…12. The system of claim 11, wherein:
the marking database is located remotely from the drone, (see FIG. 4a where there are two painting drones 5, 5, and a remote database 4, 4 and a user terminal 10, 10) and
the drone is configured to receive first data from and send second data to the marking database via a remote server”. (see FIG. 4a where there are two painting drones 5, 5, and a remote database 4, 4 and a user terminal 10, 10 and the two drones paint the building 2)
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the present disclosure to combine the teachings of GLEICH with the teachings of ENDREGAARD since GLEICH teaches that a drone UAV can be connected to a control server with a database and also be connected via a line to a paint source.  Using sensors, the drone can determine its location and the amount of paint to apply to the surface of the target and where to deposit the paint and the amounts.  The drones can be controlled to perform a painting that is generally not safe for humans and is dangerous for increased safety.  See paragraph 10-61 and claims 1-4 of GLEICH and the abstract. 

Endregaard is silent but Donlinar teaches “13. The system of claim 12, wherein the drone is configured to send data to the marking database at least one of periodically, in real-time, in near real-time, and in response to a query from the remote server. (See paragraph 166-177 and see FIG. 17, blocks 901-907)
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the present disclosure to combine the teachings of DOLINAR ET AL. with the teachings of ENDREGAARD since DOLINAR teaches that a device can include a machine vision system and can determine how filled the area of the mark is in block 905-906 and the color too white/black/grey and then compare this to roadway standards in block 1410 for a repair. This can ensure that the road markings comply with proper roadway standards at all times.  See FIG. 32 and paragraph 260-290. 

Endregaard is silent but Donlinar teaches “14. The system of claim 1, wherein the indicator includes at least one of a pigment, a radioactive material, light sensitive material, and a chemically reactive material.  (see paragraph 108 where the paint has an epoxy with reflective glass beads and thermoplastics)”. 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the present disclosure to combine the teachings of DOLINAR ET AL. with the teachings of ENDREGAARD since DOLINAR teaches that a device can include a machine vision system and can determine how filled the area of the mark is in block 905-906 and the color too white/black/grey and then compare this to roadway standards in block 1410 for a repair. This can ensure that the road markings comply with proper roadway standards at all times.  See FIG. 32 and paragraph 260-290. 

Claim 15 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2007/0042123A1 to Endregaard that was filed in 2005 (hereinafter “Endregaard”) and in view of German Patent Pub. No.: DE102015008086B4 to Gleich that was filed in 2015 and in view of U.S. Patent No.: 11,265,538 B1 to Minarovic that was filed on 8-28-18 (hereinafter “Minarovic”) and in view of Korean Patent Application Pub. No.: KR101786494B1 that was filed in 2017 (hereinafter “the ‘494 reference”) and in view of Busby.

Endregaard discloses “…15. The system of claim 1, wherein the marking database includes an infrastructure table correlating each reference indicator with a type of infrastructure. (see paragraph 88 where the robot has distance markers 24 and two atomizers 11, and 12 and where the distance is determined continuously for the path of the atomizer and the vehicle roof painting);

Claim 16 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2007/0042123A1 to Endregaard that was filed in 2005 (hereinafter “Endregaard”) and in view of German Patent Pub. No.: DE102015008086B4 to Gleich that was filed in 2015 and in view of United States Patent Application Pub. No.: US 2020/0012829 A1 to Davidson et al. that was filed in 2016 and in view of U.S. Patent No.: 11,265,538 B1 to Minarovic that was filed on 8-28-18 (hereinafter “Minarovic”) and in view of Korean Patent Application Pub. No.: KR101786494B1 that was filed in 2017 (hereinafter “the ‘494 reference”) and in view of Busby. 


    PNG
    media_image14.png
    632
    761
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    684
    822
    media_image15.png
    Greyscale

Endregaard is silent but Davidson teaches “…16. The system of claim 1, wherein the drone is configured to determine the type of
infrastructure associated with a detected marking by comparing the detected indicator with the  (see element 136 and 118 for use by drone 122)
infrastructure table to identify a match between a reference indicator and the detected indicator”.  (See paragraph 60 where the marking can be scanned by the drone to identify the buildings in the location;  and paragraph 104, 112 where the infrastructure can be identified by the marks; see FIG. 2a to 2b include a database that saves the data in block 212)
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the present disclosure to combine the teachings of DAVIDSON with the teachings of ENDREGAARD since DAVIDSON teaches that a QR code marking can provide hints to the robot for orientation and to determine what the object is that is connected to the QR code. This can assist with navigation of the device.  See abstract.  
Minarovic teaches the amendments of “…underground infrastructure marking ”(see FIG. 5, where the path from the user to the underground installation is provided in FIG. 5, blocks 102-114; see col. 9, line 1 to col. 10, line 20);
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the present disclosure to combine the teachings of Minarovic with the teachings of ENDREGAARD since Minarovic teaches that a server can provide infrastructure marking for underground structural elements and a path from a user to the relevant structure.  The path can provide an indication of where the structural elements are using a server database.  See col. 9, line 1-col. 10, line 20 of Minarovic. 

Claims 17-18 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2007/0042123A1 to Endregaard that was filed in 2005 (hereinafter “Endregaard”) and in view of German Patent Pub. No.: DE102015008086B4 to Gleich that was filed in 2015 and in view of U.S. Patent No.: 11,265,538 B1 to Minarovic that was filed on 8-28-18 (hereinafter “Minarovic”) and in view of Korean Patent Application Pub. No.: KR101786494B1 that was filed in 2017 (hereinafter “the ‘494 reference”) and in view of Busby.

Endregaard is silent but Gleich teaches “…17. The system of claim 1, wherein the drone is unmanned aerial vehicle (UAV) or autonomous aerial vehicle (AA V)”. (see FIG. 4a where there are two painting drones 5, 5, and a remote database 4, 4 and a user terminal 10, 10 and the two drones paint the building 2)
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the present disclosure to combine the teachings of GLEICH with the teachings of ENDREGAARD since GLEICH teaches that a drone UAV can be connected to a control server with a database and also be connected via a line to a paint source.  Using sensors, the drone can determine its location and the amount of paint to apply to the surface of the target and where to deposit the paint and the amounts.  The drones can be controlled to perform a painting that is generally not safe for humans and is dangerous for increased safety.  See paragraph 10-61 and claims 1-4 of GLEICH and the abstract. 

Endregaard is silent but Gleich teaches “18. The system of claim 1, wherein the marking database is located at least at one of in the drone, at a drone-deploying vehicle, in a remote regional location, and at a headquarters location. (see FIG. 4a where there are two painting drones 5, 5, and a remote database 4, 4 and a user terminal 10, 10 and the two drones paint the building 2)
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the present disclosure to combine the teachings of GLEICH with the teachings of ENDREGAARD since GLEICH teaches that a drone UAV can be connected to a control server with a database and also be connected via a line to a paint source.  Using sensors, the drone can determine its location and the amount of paint to apply to the surface of the target and where to deposit the paint and the amounts.  The drones can be controlled to perform a painting that is generally not safe for humans and is dangerous for increased safety.  See paragraph 10-61 and claims 1-4 of GLEICH and the abstract. 

Claims 19-20 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2007/0042123A1 to Endregaard that was filed in 2005 (hereinafter “Endregaard”) and in view of German Patent Pub. No.: DE102015008086B4 to Gleich that was filed in 2015 and in view of U.S. Patent No.: 11,265,538 B1 to Minarovic that was filed on 8-28-18 (hereinafter “Minarovic”) and in view of Korean Patent Application Pub. No.: KR101786494B1 that was filed in 2017 (hereinafter “the ‘494 reference”) and in view of Busby.

    PNG
    media_image4.png
    659
    899
    media_image4.png
    Greyscale

Endregaard is silent but Gleich teaches “…19. A autonomous marking maintenance apparatus comprising: (see paragraph 80 where the building is painted by the aircraft and using a control device 4 that provides data to the aircraft drone)
a transceiver communicatively coupled to a data network, the transceiver arranged  (see element B1 where the drone works with an RF device to the computer 4 via radio line in paragraph 13 and also has a paint supply line 51)
to receive first data from a marking database, wherein the first data includes marking data(see claims 1-6 where the detection elements 6 are in communication with a control device so that image data is recorded)
associated with a portion of a geographic area, the marking database being arranged to store(see paragraph 80-84)
marking data associated with one or more markings, the marking data including one or more(see claims 1-6 where the detection elements 6 are in communication with a control device so that image data is recorded)
marking locations within the geographic area and including a type of infrastructure associated
with each of the one or more marking; (see paragraph 83)
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the present disclosure to combine the teachings of GLEICH with the teachings of ENDREGAARD since GLEICH teaches that a drone UAV can be connected to a control server with a database and also be connected via a line to a paint source.  Using sensors, the drone can determine its location and the amount of paint to apply to the surface of the target and where to deposit the paint and the amounts.  The drones can be controlled to perform a painting that is generally not safe for humans and is dangerous for increased safety.  See paragraph 10-61 and claims 1-4 of GLEICH and the abstract. 

Endregaard discloses “…a location sensor arranged to determine a location of the apparatus; (see paragraph 88 where the robot has distance markers 24 and two atomizers 11, and 12 and where the distance is determined continuously for the path of the atomizer and the vehicle roof painting)
Endregaard is silent but Gleich teaches “…a propulsion system arranged to enable the apparatus to deploy to each marking
location within the portion of the geographic area; (see FIG. 4 where the painting drones each have a propulsion device and a supply line of paint to paint the geographic area)
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the present disclosure to combine the teachings of GLEICH with the teachings of ENDREGAARD since GLEICH teaches that a drone UAV can be connected to a control server with a database and also be connected via a line to a paint source.  Using sensors, the drone can determine its location and the amount of paint to apply to the surface of the target and where to deposit the paint and the amounts.  The drones can be controlled to perform a painting that is generally not safe for humans and is dangerous for increased safety.  See paragraph 10-61 and claims 1-4 of GLEICH and the abstract. 

Endregaard discloses “… one or more marking sensors arranged to scan an area m proximity to the (see paragraph 88 where the robot has distance markers 24 and two atomizers 11, and 12 and where the distance is determined continuously for the path of the atomizer and the vehicle roof painting)
apparatus; and
a processor arranged to i) determine whether each marking within the portion of
the geographic area (see paragraph 88-89 where the two atomizer perceive the two distance markers 28 and 29 so each rotational atomizer is controlled differently)”. 

Endregaard is silent but Gleich teaches “… is sufficiently present based on sensor data received from the one or more
marking sensors, wherein determining includes detecting an indicator in paint associated with
each of the detected markings; ii) control repair of each marking within the portion of the(see paragraph 88-89 where the two atomizer perceive the two distance markers 28 and 29 so each rotational atomizer is controlled differently);
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the present disclosure to combine the teachings of GLEICH with the teachings of ENDREGAARD since GLEICH teaches that a drone UAV can be connected to a control server with a database and also be connected via a line to a paint source.  Using sensors, the drone can determine its location and the amount of paint to apply to the surface of the target and where to deposit the paint and the amounts.  The drones can be controlled to perform a painting that is generally not safe for humans and is dangerous for increased safety.  See paragraph 10-61 and claims 1-4 of GLEICH and the abstract. 

Endregaard discloses “…geographic area that is determined to not be sufficiently present; and (see paragraph 88-89 where the two atomizer perceive the two distance markers 28 and 29 so each rotational atomizer is controlled differently and claims 1-15)”
Endregaard is silent but Gleich teaches “… iii) coordinate with the
transceiver to transmit second data to the marking database, wherein the second data indicates
each of the markings within the portion of the geographic area that has been repaired. ”. (See detection element 6 where the detection element 6 determines that the processing target area has recorded sensor data that has been processed; see paragraph 87-90_);
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the present disclosure to combine the teachings of GLEICH with the teachings of ENDREGAARD since GLEICH teaches that a drone UAV can be connected to a control server with a database and also be connected via a line to a paint source.  Using sensors, the drone can determine its location and the amount of paint to apply to the surface of the target and where to deposit the paint and the amounts.  The drones can be controlled to perform a painting that is generally not safe for humans and is dangerous for increased safety.  See paragraph 10-61 and claims 1-4 of GLEICH and the abstract. 
Minarovic teaches the amendments of “…underground infrastructure markings arranged to identify the location of one or more underground infrastructure elements, the marking data including one or more underground infrastructure marking locations within a geographic area and including a type of infrastructure associated with each of the one or more underground infrastructure markings, the marking database communicatively coupled to a data network; and
…deploy to each underground infrastructure marking location within the portion of the geographic area; determine whether each underground infrastructure marking within the portion of the geographic area is sufficiently present using one or more marker sensors, wherein determining includes detecting an indicator in paint associated with each of the detected underground infrastructure markings;”(see FIG. 5, where the path from the user to the underground installation is provided in FIG. 5, blocks 102-114; see col. 9, line 1 to col. 10, line 20);
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the present disclosure to combine the teachings of Minarovic with the teachings of ENDREGAARD since Minarovic teaches that a server can provide infrastructure marking for underground structural elements and a path from a user to the relevant structure.  The path can provide an indication of where the structural elements are using a server database.  See col. 9, line 1-col. 10, line 20 of Minarovic. 

The ‘494 teaches “…repair each underground infrastructure marking within the portion of the geographic area that is determined to not be sufficiently present; and transmit second data to the marking database, wherein the second data indicates each of the underground infrastructure markings within the portion of the geographic area that has been repaired”  .
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the present disclosure to combine the teachings of the ‘494 with the teachings of ENDREGAARD since the ‘494 teaches that a drone can provide a LIDAR device to image water levels. The server can then control the infrastructure and measure how turbulent the water is and then provide maintenance, opening and closing valves, filtering, excess water removal and underground functions and adjusting the infrastructure using an internet connection. Thus, the drone can monitor using lidar and provide this data to a server database. The server can then provide the underground functions using a wireless signal for improved automation in real time. See paragraph 1-15 and claims 1-11 of the ‘494.
The primary reference is silent but Busby teaches “…repair…by applying additional paint including the indicator”.   (See fig. 4 where the computer provides altitude, temperature and UTM coordinates to the drone;  and the drone applies paint to mark the desired area 520 in FIG. 5).  (see col. 8, lines 1 to col. 9, line 65). 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the present disclosure to combine the disclosure of OLSON with the teachings of BUSBY since OLSON teaches that a drone can include a connection to a computer so an operator can control a flight path and coordinates that are to be painted that are UTM coordinates.  The relative positioning of the drone to the target can be stored and derived from a lidar unit where the drone can apply paint to the target as desired in an autonomous and automated manner.    See col. 8, line 1- to col. 9, line 50 and the abstract of Busby.







    PNG
    media_image3.png
    717
    894
    media_image3.png
    Greyscale

Claim 20 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2007/0042123A1 to Endregaard that was filed in 2005 (hereinafter “Endregaard”) and in view of German Patent Pub. No.: DE102015008086B4 to Gleich that was filed in 2015 and in view of U.S. Patent No.: 11,265,538 B1 to Minarovic that was filed on 8-28-18 (hereinafter “Minarovic”) and in view of Korean Patent Application Pub. No.: KR101786494B1 that was filed in 2017 (hereinafter “the ‘494 reference”) and in view of Busby.
Endregaard is silent but Gleich teaches “… 20. A method of performing marking maintenance comprising:
providing a marking database arranged to store marking data associated with one (see paragraph 80 where the building is painted by the aircraft and using a control device 4 that provides data to the aircraft drone)
or more markings, the marking data including one or more marking locations within a
geographic area (see claims 1-6 where the detection elements 6 are in communication with a control device so that image data is recorded) and including a type of infrastructure associated with each of the one or more (see paragraph 83)
marking, the marking database communicatively coupled to a data network; (see claims 1-6 where the detection elements 6 are in communication with a control device so that image data is recorded)
communicatively coupling a drone to the data network; (see paragraph 80-84);
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the present disclosure to combine the teachings of GLEICH with the teachings of ENDREGAARD since GLEICH teaches that a drone UAV can be connected to a control server with a database and also be connected via a line to a paint source.  Using sensors, the drone can determine its location and the amount of paint to apply to the surface of the target and where to deposit the paint and the amounts.  The drones can be controlled to perform a painting that is generally not safe for humans and is dangerous for increased safety.  See paragraph 10-61 and claims 1-4 of GLEICH and the abstract. 

Endregaard discloses “… determining a location of the drone via one or more location sensors; (see paragraph 88 where the robot has distance markers 24 and two atomizers 11, and 12 and where the distance is determined continuously for the path of the atomizer and the vehicle roof painting)
receiving first data from the marking database, wherein the first data includes
marking data associated with a portion of the geographic area; (see paragraph 88-89 where the two atomizer perceive the two distance markers 28 and 29 so each rotational atomizer is controlled differently)
Endregaard is silent but Gleich teaches “… deploying the drone to each marking location within the portion of the geographic
area; (see paragraph 27-70 where the drone has a sensor system which compares the variables in the time intervals that are physical variables to apply the paint on the surface based on the image data using a virtual network; see paragraph 18-19)
Endregaard discloses “determining whether each marking within the portion of the geographic area is (see markings 20 to show where to paint in FIG. 3a)  (see FIG. 6 where from t2 two markers are shown to change the color from t2 to t5 for the first device and then a second and third marker is shown at t5 to change the color) (see paragraph 88-89 where the two atomizer perceive the two distance markers 28 and 29 so each rotational atomizer is controlled differently and see where at marking time to to t4 the first atomizer provides painting in red at a first mark and a second atomizer 12 provides paint with green at a second mark and a third marking the first 11 provides blue and a fourth marking second 12 provides green and so on in FIG. 5) (see paragraph 88-89 where the two atomizer perceive the two distance markers 28 and 29 so each rotational atomizer is controlled differently)
sufficiently present using one or more marker sensors, wherein determining includes detecting 
an indicator in paint associated with each of the detected markings; (see FIG. 6 where from t2 two markers are shown to change the color from t2 to t5 for the first device and then a second and third marker is shown at t5 to change the color) (see paragraph 88-89 where the two atomizer perceive the two distance markers 28 and 29 so each rotational atomizer is controlled differently and see where at marking time to to t4 the first atomizer provides painting in red at a first mark and a second atomizer 12 provides paint with green at a second mark and a third marking the first 11 provides blue and a fourth marking second 12 provides green and so on in FIG. 5) (see paragraph 88-89 where the two atomizer perceive the two distance markers 28 and 29 so each rotational atomizer is controlled differently)
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the present disclosure to combine the teachings of GLEICH with the teachings of ENDREGAARD since GLEICH teaches that a drone UAV can be connected to a control server with a database and also be connected via a line to a paint source.  Using sensors, the drone can determine its location and the amount of paint to apply to the surface of the target and where to deposit the paint and the amounts.  The drones can be controlled to perform a painting that is generally not safe for humans and is dangerous for increased safety.  See paragraph 10-61 and claims 1-4 of GLEICH and the abstract. 

Endregaard discloses “… repairing each marking within the portion of the geographic area that is
determined to not be sufficiently present; and (see paragraph 88-89 where the two atomizer perceive the two distance markers 28 and 29 so each rotational atomizer is controlled differently and claims 1-15)” (see paragraph 88-89 where the two atomizer perceive the two distance markers 28 and 29 so each rotational atomizer is controlled differently and claims 1-15)” (see FIG. 6 where from t2 two markers are shown to change the color from t2 to t5 for the first device and then a second and third marker is shown at t5 to change the color) (see paragraph 88-89 where the two atomizer perceive the two distance markers 28 and 29 so each rotational atomizer is controlled differently and see where at marking time to to t4 the first atomizer provides painting in red at a first mark and a second atomizer 12 provides paint with green at a second mark and a third marking the first 11 provides blue and a fourth marking second 12 provides green and so on in FIG. 5)
Endregaard is silent but Gleich teaches “… transmitting second data to the marking database, wherein the second data
indicates each of the markings within the portion of the geographic area that has been repaired. (See detection element 6 where the detection element 6 determines that the processing target area has recorded sensor data that has been processed; see paragraph 87-90_);
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the present disclosure to combine the teachings of GLEICH with the teachings of ENDREGAARD since GLEICH teaches that a drone UAV can be connected to a control server with a database and also be connected via a line to a paint source.  Using sensors, the drone can determine its location and the amount of paint to apply to the surface of the target and where to deposit the paint and the amounts.  The drones can be controlled to perform a painting that is generally not safe for humans and is dangerous for increased safety.  See paragraph 10-61 and claims 1-4 of GLEICH and the abstract. 
Minarovic teaches the amendments of “…underground infrastructure markings arranged to identify the location of one or more underground infrastructure elements, the marking data including one or more underground infrastructure marking locations within a geographic area and including a type of infrastructure associated with each of the one or more underground infrastructure markings, the marking database communicatively coupled to a data network; and
…deploy to each underground infrastructure marking location within the portion of the geographic area; determine whether each underground infrastructure marking within the portion of the geographic area is sufficiently present using one or more marker sensors, wherein determining includes detecting an indicator in paint associated with each of the detected underground infrastructure markings;”(see FIG. 5, where the path from the user to the underground installation is provided in FIG. 5, blocks 102-114; see col. 9, line 1 to col. 10, line 20);
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the present disclosure to combine the teachings of Minarovic with the teachings of ENDREGAARD since Minarovic teaches that a server can provide infrastructure marking for underground structural elements and a path from a user to the relevant structure.  The path can provide an indication of where the structural elements are using a server database.  See col. 9, line 1-col. 10, line 20 of Minarovic. 

The ‘494 teaches “…repair each underground infrastructure marking within the portion of the geographic area that is determined to not be sufficiently present; and transmit second data to the marking database, wherein the second data indicates each of the underground infrastructure markings within the portion of the geographic area that has been repaired”  .
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the present disclosure to combine the teachings of the ‘494 with the teachings of ENDREGAARD since the ‘494 teaches that a drone can provide a LIDAR device to image water levels. The server can then control the infrastructure and measure how turbulent the water is and then provide maintenance, opening and closing valves, filtering, excess water removal and underground functions and adjusting the infrastructure using an internet connection. Thus, the drone can monitor using lidar and provide this data to a server database. The server can then provide the underground functions using a wireless signal for improved automation in real time. See paragraph 1-15 and claims 1-11 of the ‘494
 
The primary reference is silent but Busby teaches “…repair…by applying additional paint including the indicator”.   (See fig. 4 where the computer provides altitude, temperature and UTM coordinates to the drone;  and the drone applies paint to mark the desired area 520 in FIG. 5).  (see col. 8, lines 1 to col. 9, line 65). 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the present disclosure to combine the disclosure of OLSON with the teachings of BUSBY since OLSON teaches that a drone can include a connection to a computer so an operator can control a flight path and coordinates that are to be painted that are UTM coordinates.  The relative positioning of the drone to the target can be stored and derived from a lidar unit where the drone can apply paint to the target as desired in an autonomous and automated manner.    See col. 8, line 1- to col. 9, line 50 and the abstract of Busby.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668